~~~       Gerdld C. Mann              :+myN       ii.~W,           i
                                                           1       Also see Opinion O-339
      *Trol-    “ranull.

                                           March 8. 1939
                                                    .~        ‘..  .:.   ~.,_...
                                        ‘:      ,,     .
      Honortible A. M. Dribble               ~,      OpinionNo. .0*340        pi
      County Attorney                                                     I_,
      Mills county                                   Re: Whether trustee appointed for
      Goldthwaite. Texas                                   independent school district or-
                                                       .~ ‘ganized under. Article 2757, R.C.S.,
                                                           by the Eoard -of -Trustees~ to fill a
                                                          ‘vacancy. should serve out the un-
                                   .                      ,expired term of:his predecessor
                         ..~                           I~.~.or only until the next trustee .elec-
      Dear Sir:       i    :: ~.; t, : .. .:               tion?.,      1. :
                             :_   .,.                                      .~ ~..
                      In your letter of February 10. 1939. you submit, among
      other questions, the following:
                                      ._.       ..:,
                      “In an independent ‘school district organized
             under Art. 2757.. ~Vernon’s Texas Statutes, 1936. does
             a trustee appointed by the board of trustees to fill a
             vacancy serve out the unexpired term of the trustee
             place he takes, or does he serve only until the next
              trustee ‘election?”        -’   ” ‘~

                     Chapter 13 of TitleI49, Revised Civil Statutes, governs the
      creation and regulation of school districts generally. Section one thereof
      relates to common school districts, Section two to independent districts in
      towns. and Section three to independent districts in cities.

                      Although the particular school in question falls within the
      classification of Section 2 of Chapter 13, so as to be governed by Articles
      2757 to 2767f. inclusive, we do not find within any of such articles the an-
      svfer to your specific question. Article 2758, Revised Civil Statutes, does,
      however. contain this general provision regarding the board of trustees for
      such districts:

                        “The said board of trustees of each of such inde-
               pendent school districts ,incorporated under the provisions
               of this Act shall have and exercise and are hereby vested
               with all the rights, powers. privileges and duties conferred
               and imposed upon the trustees and boards of trustees of in-
               dependent school districts by the general laws of this State.”

                      We must, therefore, look to the pertinent articles govern-
      ing the affairs of independent school districts in cities, under Section 3 of
      Chapter 13. to determine the law governing vacancy appointments of trustees
Hon. A. M. Pribble, SJLarch8, 1939, Page 2 (o-340)



in the school district under consideration.  In this connection, Article 2774a;
Section 2. Revised Civil Statutes; provides for the election of a board of
trustees. and with reference to a vacancy on such board, that “the mem-
bers of the bosrd remaining afkr a vacancy shall fill the same for the un-
expired term.“

               Again, Article 2777a, Section 3. provides the election of a
board of trustees for certain independent school districts, and. with ref-
erence to a vacancy on such board, provides that “the members of the
Board remaining afkr a vacancy shall fill the same for the unexpired
krm.’

                From the express language of these statutes. which govern,
by reference, school districts organized and existing under Article 2757.
Revised Civil Sktuks, ,it is our opinion and you are accordingly advised
that in case of a vacancy on the board of trustees of such independent
school district, the remaining member.s of the board shall fill such va-
cancy for the unexpired term, end such appointed trustee would serve
for the balance of such term, rather than to the date of the next trustee
election.

                                     Yours very truly

                                     ATTORNEY     GENERAL GF TEXAS



                                     By /s/ Pat M. Neff, Jr.
                                        Pat M. Neff, Jr.
                                       Assistant

PMN:N/cm

APPROVED

/s/ Gerald C. h4ann
ATTORNEY GENERAL OF TEXAS